Title: From George Washington to the U.S. Senate, 21 May 1796
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States May 21st 1796
        
        I nominate
        Matthew Clarkson, of Pennsylvania, to be the Commissioner on the part of the United States, agreeably to the 21st article of the Treaty of Friendship, limits and navigation between them and his Catholic Majesty, to examine and decide the claims of the Citizens of the United States for losses sustained in consequence of their vessels and cargoes having been taken by the subjects of his Catholic Majesty during the late war between France and Spain.
        Andrew Ellicott, of Pennsylvania, to be the Commissioner and
        Thomas Freeman of the District of Columbia, to be the Surveyor, on the part of the United States, to run and mark the southern boundary of the United States, which divides their territory from the Spanish Colonies of East and West Florida; agreeably to the second and third articles of the treaty of friendship limits and navigation between the United States and his Catholic Majesty.
        
          Go: Washington
        
      